DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 3-2-2022 is acknowledged.
	Claims included in the prosecution are 1-7 and 10-20.   
	The following are the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

treating a viral infection’. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d, 1400 (Fed.Cir.1988). Among these factors are: (1) the nature of the invention; 2) the state of the prior art; 3) the relative skill of those in the art; 4) the predictability or unpredictability of the art; 5) the breadth of the claims; 6) the amount of direction or guidance presented; 7) the presence or absence of working examples; and 8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
 1) The nature of the invention: the invention concerns with a method of treating a viral infection by administering either empty liposomes containing sphingomyelin and cholesterol or a mixture of empty liposomes containing sphingomyelin and cholesterol and empty liposomes containing only sphingomyelin.
2) The state of the prior art: the state of the prior art is very high in terms of formulating antiviral compositions containing antiviral agents. 
 3) The relative skill of those in the art: the skill of one of ordinary skill in the art is very high (Ph.D level technology).

5). the breadth of the claims: instant claim is very broad in terms of treating both enveloped and non-enveloped viruses which invade different organs or tissues including respiratory tract. 
6) The amount of direction of guidance provided: instant specification does not provide adequate guidance in the terms of treating generic ‘treating a viral infection and the modes of administration.
7) The presence or absence of working examples: The only working example shows the in vitro effect after the addition of a mixture of sphingomyelin plus cholesterol liposomes and liposomes having sphingomyelin by itself on HCV-Ib E1E2 pseudotype virus
8) The quantity of experimentation necessary: since as pointed out above, the generic term ‘treating a viral infection includes many different enveloped and non-enveloped viruses which invade different organs and it would require undue experimentation to determine the modes of administration and against which specific viruses the claimed composition has an effect. Broad claims must have broad basis of support. In the absence of such support the claims must be limited to specific virus the claimed composition has an effect.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that as the Office recognizes, the specification is enabling for in vitro inhibition of HCV-Ib E1E2 virus and it is known that cholesterol is a factor for infection for HCV, HIV, HSV-1, influenza, EboV, herpes viruses and measles; as such, a 
	These arguments are not found to be persuasive. Applicant is claiming “ A method of treating a enveloped viral infection by administering empty liposomes without any anti-viral agent and the generic ‘enveloped viruses’ include even SARS viruses (Covid 19) and using an in vitro study. The claims do not even recite how the composition is administered and how long it is administered and how many times. Just because an in vitro effect of a single virus studies (HCV-Ib E1E2 pseudotype virus), it is projected to in vivo administration by applicant. Since the viruses treated includes may retroviral infections including Covid 19, the burden is upon applicant to show that what is observed in vitro on a single virus can be projected to in vivo effect on generic ‘enveloped virus’. Instant specification is not enabling to this concept.

   

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
2.	Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liotta (US 2004/0039212) in combination with Rawat ( Molecular Membrane Biology, 2003) and Babiychuck (WO 2013/0186286) of record.
	Liotta teaches the treatment of infections caused by bacteria and viruses using sphingolipids which are amphiphiles (which form bilayered liposomes upon hydration). The sphingolipids include sphingomyelin. Viruses such as HIV, influenza (Abstract, 0005-0006, 0009, 0050, 0057, 0693, 0735, 0744 and claims 3, 23-28).
	Liotta does not explicitly state that the formulation is a liposomal formulation. However, Liotta teaches on paragraph 0744 the administration as suspensions of sphingolipids in sterile water or saline. Although Liotta does not explicitly teach liposomes,  since when amphiphiles such as phospholipids and sphingomyelin which are bilayer forming compounds are suspended in an aqueous medium form liposome, the teachings of liposomes thus are implicit. The examiner cites US 2017/0027869 as interest (see 0062).	
Liotta’s formulations also lack cholesterol in sphingolipid liposomal formulations.
Rawat teaches that the entry of enveloped viruses by cholesterol and phospholipids or sphingolipids by fusion process. According to Rawat, the vesicle system containing PC (lecithin), PE, SM and Cholesterol fuse or rupture the virus (See the entire publication).

 	It would have been obvious to one of ordinary skill in the art to administer the liposomal compositions containing sphingomyelin or mixture of liposomal compositions containing sphingomyelin and liposomal compositions containing sphingomyelin and cholesterol taught by Babiychuck to treat viral infections caused by HIV or influenza with a reasonable expectation of success since Liotta teaches that water suspensions of sphingolipids including sphingomyelin can be used to treat bacterial as well as antiviral infections caused by HIV or influenza and since hydration of sphingomyelin with water forms liposomes and Rawat teaches that that the entry of enveloped viruses by cholesterol,  phospholipids or sphingolipids by fusion process.. 

	This argument is not persuasive. First of all, according to Liotta, the amphiphile, sphingomyelin by itself, whether it forms liposomes or not,  has the ability to treat viral infections such as HIV, influenza infections. Applicant has not shown any experimental comparisons between the non-liposomal sphingomyelin and liposomal sphingomyelin to show that only liposomal formulations of sphingomyelin has the ability to treat HIV and influenza viruses, especially in view of Liotta’s teachings. Secondly, all amphiphiles have the ability to form liposomes upon hydration as the cited prior art US 2017/0027869 clearly teaches in paragraph 0062 that sphingomyelin in water fromes liposomes. Therefore, applicant is incorrect in stating “Office has misinterpreted the cited prior art’s teachings. The examiner cites US 2015/0328305 (see 0047), US 2012/0164211 (see 0115), US 2008/0279916 (see 0137) which also show that sphingomyelin when hydrated with an aqueous medium forms’ liposomes, as interest. Whether the aqueous medium is water or a buffer, liposomes are formed when the amphipathic lipid such as sphingomyelin added with an aqueous medium. It is very surprising that applicant argues that “Liotta reference mentions the use of liposomes, but the liposomes are preferred carriers of sphingolipid derivatives and in contrast the claims are for liposomes consisting of sphingomyelin and cholesterol, meaning that the 
	Applicant argues that Rawat teaches a model system for PEG-mediated fusion of liposomes and the liposomes contain a mixture of four lipids and Rawat does not teach that the liposomes with these 4 lipids fuse or rupture any virus. The rationale behind this argument is not readily apparent to the examiner since the Title of Rawat “Modulation of entry of enveloped viruses  by cholesterol and sphingolipids” itself clearly indicates that cholesterol and sphingolipids modulates the entry of enveloped viruses.
	Applicant argues that Liotta reference suggests that a virus can be treated with the use of sphingolipid  derivative, it is so broad and lacks any examples shown treatment of a virus that there is no expectation of success. This argument is not persuasive since Liotta is suggestive of the use of sphingolipids for the treatment of HIV and influenza viruses and instant claims themselves are very broad with regard to viruses and applicant has not exemplied the in vivo effectiveness of empty liposomes.

3.	Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 2012/0277187) by itself or in combination with Rawat ( Molecular Membrane Biology, 2003) and Weber (US 2015/0297519).
	The teachings of Rawat have been discussed above.	
Kawakami teaches the administration of sphingomyelin for the prevention of influenza virus infection in humans. Sphingomyelin is administered in a pharmaceutical carrier. According to Kawakami sphingomyelin having an anti-inflammatory and analgesic properties and as an emulsifying agent having an anti-viral action and as a 
Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant once again argues that the Office has misinterpreted the cited art to teach various elements of the claims. Applicant argues that Kawakami may suggest the use of sphingomyelin to treat influenza virus, but not as a liposome. These .
4.	Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 2012/0277187) by itself or in combination with Rawat ( Molecular Membrane Biology, 2003) and Weber (US 2015/0297519) as set forth above, further in view of Liotta (US 2004/0039212) and Babiychuck (WO 2013/0186286).
	The teachings of Babiychuck and Rawat have been discussed above.
	Kawakami as discussed above teaches the administration of sphingomyelin for the prevention of influenza virus infection in humans. Sphingomyelin is administered in a pharmaceutical carrier. According to Kawakami sphingomyelin having an anti-inflammatory and analgesic properties and as an emulsifying agent having an anti-viral action and as a lipid component for the purpose of forming liposomes is known (Abstract, 0030, 0031, 0034, 0039, 0039, Examples and claims).   Kawakami does not teach the administration of Sphingomyelin in liposomes or as mixture of  liposomes containing sphingomyelin and liposomes containing sphingomyelin plus cholesterol.
	Liotta as discussed above teaches the treatment of infections caused by bacteria and viruses using sphingolipids which are amphiphiles . The sphingolipids include sphingomyelin. Viruses such as HIV, influenza is mediated by sphingolipids.
	Babiychuck also as discussed above teaches the  administration of empty liposomes comprising sphingomyelin and cholesterol or a mixture of  empty liposomes containing cholesterol and sphingomyelin and empty liposomes containing sphingomyelin at a 1:1 ratio by weight to prevent or treat bacterial infections.

	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant once again argues that the Office has misinterpreted the cited art to teach various elements of the claims. Applicant argues that Kawakami may suggest the use of sphingomyelin to treat influenza virus, but not as a liposome. These arguments are similar to applicant’s arguments regarding Liotta’s reference above and therefore, the same response is applicable.

5.	Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malerhofer (US 5,853,753) in view of Liotta (US 2004/0039212) and Babiychuck (WO 2013/0186286).
	Malerhofer discloses that liposomes interact with viruses, possibly fuse with viruses and neutralize them. The lipids which could be used for the formation of liposomes are sphingomyelins, lecithin (phosphatidylcholine) and others. The viruses taught include Herpes, measles, influenza, HIV, Marburg, Poxviridae and Hepatoverdae.  (Abstract, col. 2, lines8-21, col. 5, lines 1-4 and lines 51-52, col. 6, 
	What is lacking in the liposomes taught by Malerhofer is the inclusion of cholesterol and the use of mixture of liposomes.
Babiychuck as discussed above teaches the administration of empty liposomes comprising sphingomyelin and cholesterol or a mixture of empty liposomes containing cholesterol and sphingomyelin and empty liposomes containing sphingomyelin at a 1:1 ratio by weight to prevent or treat bacterial infections. The cholesterol amount in the liposomes is 30 %.According to Babiychuck, cholesterol in concentrations above 30 % are required for liposomes containing cholesterol and sphingomyelin to protect the monocytes (Abstract, pages 2, 7-10, 21,  Fig. 3 and claims). It should be pointed out that cholesterol is known to be a protective agent for liposomes. The Examiner has already cited US 2016/0106864) as interest in this context (see 0057). A mixture of cholesterol-containing and cholesterol-free, sphingomyelin-only liposomes was fully protective against Streptococcus pneumoniae toxins (Figure 6). More potent mixtures of liposomes comprise the empty sphingomyelin-only liposomes, the 1:1 cholesterol-containing sphingomyelin liposome and additional liposomes (Figures 9-10) (see also descriptions of figures, claims, entire document). 
 	It would have been obvious to one of ordinary skill in the art to include cholesterol in the liposomes since it is an art well-known protective agent for liposomes and known to be included in the liposomal compositions as taught by Babiychuck. To administer the liposomal compositions containing sphingomyelin or mixture of liposomal compositions containing sphingomyelin plus liposomal compositions containing sphingomyelin and 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant once again argues that the Office has misinterpreted the cited art to teach various elements of the claims. Applicant argues that Kawakami may suggest the use of sphingomyelin to treat influenza virus, but not as a liposome. These arguments are similar to applicant’s arguments regarding Liotta’s reference above and therefore, the same response is applicable. .With regard to applicant’s arguments pertaining to Babiychuck, the examiner points out that this reference is combined for its teachings of empty liposomes made of sphingomyelin and cholesterol and empty liposomes containing sphingomyelin at a 1:1 ratio by weight to prevent or treat microbial infections. The examiner sees no unexpected results obtained by the inclusion of cholesterol in sphingomyelin containing liposomes or by using sphingomyelin in the form of liposomes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612